DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 04/16/2020, 09/29/2020, 12/28/2021 and 05/23/2022 have been considered.
Terminal Disclaimer
Examiner acknowledges the terminal disclaimer filed by the Applicant on 08/11/2022.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Qinghong Xu (Reg # 52,378) on 08/09/2022.  The examiner’s amendment incorporates allowable matter of claim 10 and claim 14, updates dependency of claim 11, adds new claims 23-33 and cancels claims 10 and 14-16. The examiner's amendment also corrects a minor flaw in the abstract.
In the Abstract, please replace as follows: 
“A transformer includes a primary coil unit including a primary winding, a first insulating portion and a shielding layer, wherein the first insulating portion wraps the primary winding, the shielding layer covers an outer surface of the first insulating portion, the shielding layer includes an opening, and a part of the first insulating portion is exposed at the opening; an outgoing wire terminal in the opening and having a first portion and a second portion connected with each other, the first portion coupled to the primary winding and wrapped by the first insulating portion, the second portion being exposed out of the first insulating portion; a connecting wire having a first end connected to the second portion of the outgoing wire terminal; and an insulating sleeve partially wrapping the connecting wire, and a second end of the connecting wire being exposed out of the insulating sleeve[[.]], (Fig. 17).”
In claim 1, please replace as follows: 
“1. (Currently Amended) A transformer comprising:
a primary coil unit comprising a primary winding, a first insulating portion and a shielding layer, wherein the first insulating portion is configured to wrap and fix the primary winding, the shielding layer covers an outer surface of the first insulating portion, the shielding layer includes an opening, and a part of the first insulating portion is exposed at the opening;
an outgoing wire terminal provided in the opening and having a first portion and a second portion, the first portion coupled to the primary winding and wrapped by the first insulating portion, and the second portion being exposed out of the first insulating portion, and the first portion and the second portion being connected with each other;
a connecting wire having a first end connected to the second portion of the outgoing wire terminal; 
an insulating sleeve, partially wrapping the connecting wire, and a second end of the connecting wire being exposed out of the insulating sleeve, and
an insulating retaining wall extending from the surface of the first insulating portion exposed at the opening to a position higher than an end of the insulating sleeve near the first insulating portion and surrounding the outgoing terminal and the insulating sleeve.”  
In claim 11, please replace as follows: 
“11.  (Currently Amended)  The transformer according to claim1, wherein the other end of the insulating sleeve extends out of the insulating retaining wall and the second end of the connecting wire is exposed out of the insulating retaining wall”.
In claim 21, please replace as follows: 
“21.  (Currently Amended)  A coil unit comprising: 
a primary winding;
a first insulating portion wrapping and fixing the primary winding;
a shielding layer covering an outer surface of the first insulating portion and having an opening, a part of the first insulating portion being exposed at the opening;
an outgoing wire terminal provided in the opening and comprising a first portion and a second portion, wherein the first portion and the second portion are connected to each other, the first portion is coupled to the primary winding and is wrapped by the first insulating portion, and the second portion is exposed out of the first insulating portion;
a connecting wire having a first end connected to the second portion of the outgoing wire terminal; 
an insulating sleeve wrapping the connecting wire, and a second end of the connecting wire being exposed out of the insulating sleeve; and
an insulating retaining wall extending from the surface of the first insulating portion exposed at the opening to a position higher than an end of the insulating sleeve near the first insulating portion and surrounding the outgoing terminal and the insulating sleeve”.
Please add New Claims 23-33 as follows:
“23. (New) A transformer comprising:
a primary coil unit comprising a primary winding, a first insulating portion and a shielding layer, wherein the first insulating portion is configured to wrap and fix the primary winding, the shielding layer covers an outer surface of the first insulating portion, the shielding layer includes an opening, and a part of the first insulating portion is exposed at the opening;
an outgoing wire terminal provided in the opening and having a first portion and a second portion, the first portion coupled to the primary winding and wrapped by the first insulating portion, and the second portion being exposed out of the first insulating portion, and the first portion and the second portion being connected with each other;
a connecting wire having a first end connected to the second portion of the outgoing wire terminal; 
an insulating sleeve, partially wrapping the connecting wire, and a second end of the connecting wire being exposed out of the insulating sleeve, and
an insulating retaining wall extending from the surface of the first insulating portion exposed at the opening to a direction away from the opening and surrounding the outgoing wire terminal and the insulating sleeve，
wherein a potting material potted into the insulating retaining wall forms a potting layer, the potting layer extends from a plane where the opening is provided to the direction of the insulating sleeve and wraps the second portion of the outgoing wire terminal and a part of the insulating sleeve, and the insulating sleeve extends out of the insulating retaining wall.
24. (New) The transformer according to claim 23, wherein the potting layer comprises: 
a lower insulating layer closely connected to the first insulating portion and extending to one end of the insulating sleeve close to the first insulating portion, wherein the lower insulating layer is configured to wrap the second portion of the outgoing wire terminal and a portion of the first end of the connecting wire being exposed out of the insulating sleeve; and
an upper supporting layer closely connected to the lower insulating layer and wrapping a part of the insulating sleeve;
wherein a hardness of the upper supporting layer is greater than a hardness of the lower insulating layer.
25. (New)The transformer according to claim 23, wherein the insulating sleeve further wraps the second portion of the outgoing terminal and is closely connected to the first insulating portion.
26. (New) The transformer according to claim 23, wherein both the insulating sleeve and the connecting wire are flexible.
27. (New) The transformer according to claim 23, wherein the insulating sleeve is closely attached to the connecting wire.
28. (New) The transformer according to claim 23, wherein the insulating sleeve is an insulating tape or an insulating tube wrapping around a periphery of the connecting wire.
29. (New) The transformer according to claim 23, wherein the first insulating portion is made of an epoxy resin, a silicon rubber or a polyurethane.
30. (New) The transformer according to claim 25, wherein the first end of the connecting wire and the second portion of the outgoing wire terminal are connected by bolts or by solder joints.
31. (New) The transformer according to claim 23, further comprising:
a magnetic core having a core column;
wherein the first insulating portion of the primary coil unit forms a through hole, and the core column passes through the through hole, and the primary winding surrounds the core column.
32. (New) An electronic power apparatus, comprising a transformer according to claim 23.
33. (New) A coil unit comprising: 
a primary winding;
a first insulating portion wrapping and fixing the primary winding;
a shielding layer covering an outer surface of the first insulating portion and having an opening, a part of the first insulating portion being exposed at the opening;
an outgoing wire terminal provided in the opening and comprising a first portion and a second portion, wherein the first portion and the second portion are connected to each other, the first portion is coupled to the primary winding and is wrapped by the first insulating portion, and the second portion is exposed out of the first insulating portion;
a connecting wire having a first end connected to the second portion of the outgoing wire terminal; 
an insulating sleeve wrapping the connecting wire, and a second end of the connecting wire being exposed out of the insulating sleeve; and
an insulating retaining wall extending from the surface of the first insulating portion exposed at the opening to a direction away from the opening and surrounding the outgoing wire terminal and the insulating sleeve， 
wherein a potting material potted into the insulating retaining wall forms a potting layer, the potting layer extends from a plane where the opening is provided to the direction of the insulating sleeve and wraps the second portion of the outgoing wire terminal and a part of the insulating sleeve, and the insulating sleeve extends out of the insulating retaining wall.”
Cancel claims 10 and 14-16.
Allowable Subject Matter
Claims 1-9, 11-13 and 17-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a transformer comprising:
a primary coil unit comprising a primary winding, a first insulating portion and a shielding layer, wherein the first insulating portion is configured to wrap and fix the primary winding, the shielding layer covers an outer surface of the first insulating portion, the shielding layer includes an opening, and a part of the first insulating portion is exposed at the opening;
an outgoing wire terminal provided in the opening and having a first portion and a second portion, the first portion coupled to the primary winding and wrapped by the first insulating portion, and the second portion being exposed out of the first insulating portion, and the first portion and the second portion being connected with each other;
a connecting wire having a first end connected to the second portion of the outgoing wire terminal;
an insulating sleeve, partially wrapping the connecting wire, and a second end of the connecting wire being exposed out of the insulating sleeve, and
an insulating retaining wall extending from the surface of the first insulating portion exposed at the opening to a position higher than an end of the insulating sleeve near the first insulating portion and surrounding the outgoing terminal and the insulating sleeve.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-9, 11-13, 17-20 and 22 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Claim 21 recites, a coil unit comprising: 
a primary winding;
a first insulating portion wrapping and fixing the primary winding;
a shielding layer covering an outer surface of the first insulating portion and having an opening, a part of the first insulating portion being exposed at the opening;
an outgoing wire terminal provided in the opening and comprising a first portion and a second portion, wherein the first portion and the second portion are connected to each other, the first portion is coupled to the primary winding and is wrapped by the first insulating portion, and the second portion is exposed out of the first insulating portion;
a connecting wire having a first end connected to the second portion of the outgoing wire terminal;
an insulating sleeve wrapping the connecting wire, and a second end of the connecting wire being exposed out of the insulating sleeve; and
an insulating retaining wall extending from the surface of the first insulating portion exposed at the opening to a position higher than an end of the insulating sleeve near the first insulating portion and surrounding the outgoing terminal and the insulating sleeve.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claim 23 recites, a transformer comprising:
a primary coil unit comprising a primary winding, a first insulating portion and a shielding layer, wherein the first insulating portion is configured to wrap and fix the primary winding, the shielding layer covers an outer surface of the first insulating portion, the shielding layer includes an opening, and a part of the first insulating portion is exposed at the opening;
an outgoing wire terminal provided in the opening and having a first portion and a second portion, the first portion coupled to the primary winding and wrapped by the first insulating portion, and the second portion being exposed out of the first insulating portion, and the first portion and the second portion being connected with each other;
a connecting wire having a first end connected to the second portion of the outgoing wire terminal; 
an insulating sleeve, partially wrapping the connecting wire, and a second end of the connecting wire being exposed out of the insulating sleeve, and
an insulating retaining wall extending from the surface of the first insulating portion exposed at the opening to a direction away from the opening and surrounding the outgoing wire terminal and the insulating sleeve， 
wherein a potting material potted into the insulating retaining wall forms a potting layer, the potting layer extends from a plane where the opening is provided to the direction of the insulating sleeve and wraps the second portion of the outgoing wire terminal and a part of the insulating sleeve, and the insulating sleeve extends out of the insulating retaining wall.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 24-32 are allowed because each claim is directly or indirectly dependent of independent Claim 23.
Claim 33 recites, a coil unit comprising: 
a primary winding;
a first insulating portion wrapping and fixing the primary winding;
a shielding layer covering an outer surface of the first insulating portion and having an opening, a part of the first insulating portion being exposed at the opening;
an outgoing wire terminal provided in the opening and comprising a first portion and a second portion, wherein the first portion and the second portion are connected to each other, the first portion is coupled to the primary winding and is wrapped by the first insulating portion, and the second portion is exposed out of the first insulating portion;
a connecting wire having a first end connected to the second portion of the outgoing wire terminal; 
an insulating sleeve wrapping the connecting wire, and a second end of the connecting wire being exposed out of the insulating sleeve; and
an insulating retaining wall extending from the surface of the first insulating portion exposed at the opening to a direction away from the opening and surrounding the outgoing wire terminal and the insulating sleeve， 
wherein a potting material potted into the insulating retaining wall forms a potting layer, the potting layer extends from a plane where the opening is provided to the direction of the insulating sleeve and wraps the second portion of the outgoing wire terminal and a part of the insulating sleeve, and the insulating sleeve extends out of the insulating retaining wall.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
8/18/2022

/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837